Exhibit 10.19

LOGO [g43317g52h61.jpg]

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

 

Re: Special Retention Deferred Stock Award Agreement – Non-U.S. Employees

Dear Mr. Phalen :

You have been chosen to participate in a Special Retention Deferred Stock Award
(“Award”). This letter shall serve as an agreement (the “Agreement”) between you
and State Street Corporation (the “Company”) setting forth the terms and
conditions relating to this Award that is being granted to you under the
Company’s 2006 Equity Incentive Plan, as amended (the “Plan”). In the event of
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control.

Subject to your acceptance of the terms of this Agreement, you have been awarded
a contingent right to receive the number of shares of Stock (the “Deferred
Shares”) detailed in your Award statement attached (“Statement”). This Statement
will be maintained on the Morgan Stanley Smith Barney website located at:
https://www.benefitaccess.com. The provisions of the Plan are incorporated
herein by reference, and all terms used herein shall have the meaning given to
them in the Plan, except as otherwise expressly provided herein. A copy of the
Plan document and the Company’s U.S. Prospectus are also located on the website
noted above for your reference.

The terms of your Award are as follows:

 

1.    Subject to paragraph 3 and this paragraph 1, your right to receive shares
of Stock shall vest according to the vesting schedule detailed in your
Statement. The term “vest” as used herein means the lapsing of the restrictions
described herein and in the Plan with respect to one or more shares of Stock. To
vest in all or any portion of this Award as of any date, you must have been
continuously employed with the Company or any Subsidiary from and after the date
hereof and until (and including) the applicable vesting date, except as
otherwise provided herein. 2.    Shares of Stock will be issued and transferred
to you only if and when all requirements of this Agreement have been satisfied.
Prior to that time you will have no rights as a shareholder with respect to the
Deferred Shares. Without limiting the foregoing, you will have no right to
receive dividends or amounts in lieu of dividends with respect to the Deferred
Shares and no right to vote the Deferred Shares. The Company’s obligation to
issue and transfer Stock in the future pursuant to the Agreement is an unsecured
and unfunded contractual obligation. 3.    (a)    Except as provided for below,
the Award shall vest according to the vesting schedule detailed in your
Statement. Upon your becoming vested, the Company will issue and transfer to
you, upon or as soon as practicable following such dates, the number of shares
of Stock specified; provided, however that you shall be prohibited from selling
or otherwise transferring the total number of shares of Stock that are
transferred to you (net of tax withholding by the Company in accordance with
paragraph 4) for a period of one year following each applicable vesting date
(the “Retention Period”).

 

1



--------------------------------------------------------------------------------

   (b)    In the event you cease to be employed by the Company and its
Subsidiaries either (i) voluntarily for any reason, whether or not you are
otherwise eligible for retirement under any other plans or awards of the
Company, or (ii) involuntarily and you are classified by the Company as
ineligible for rehire (collectively, “Circumstances of Forfeiture”), you will
immediately forfeit any and all rights to receive shares of Stock under this
Agreement, less any shares that have previously vested.    (c)    If your
employment terminates by reason of Disability, or for reasons other than for
Circumstances of Forfeiture or death, your unvested right to receive shares of
Stock shall continue to vest in accordance with the vesting schedule detailed in
your Statement subject to the restrictions in paragraph (g), below; provided, to
the extent a court or tribunal of competent jurisdiction determines that any
provision of this Award is invalid or unenforceable, in whole or in part, under
the age discrimination provisions of the EU Equal Treatment Framework Directive,
as implemented into local law, the Company in its sole discretion shall have the
power and authority to revise or strike such provision to the minimum extent
necessary to make it valid and enforceable to the full extent permitted under
local law.    (d)    If, following a Change of Control (as defined in the Plan),
your employment terminates by reason of Disability, or for reasons other than
Circumstances of Forfeiture, the Award shall become fully vested on the date
that your employment terminates (“Change of Control Termination”). In the event
of a Change of Control Termination, you shall not be subject to the Retention
Period set forth in paragraph 3(a) and your vested shares of Stock shall be
transferable as soon as practicable following the Change of Control Termination,
subject to any applicable restrictions under local law.    (e)    If you die
after your employment has terminated by reason of Disability, or for reasons
other than Circumstances of Forfeiture but before the Award is fully vested, the
Award shall become fully vested on the date of your death. In the event of your
death, you shall no longer be subject to the Retention Period set forth in
paragraph 3(a) and your vested shares of Stock shall be transferable as soon as
practicable following your death.    (f)    If you die while employed by the
Company and its Subsidiaries, the Company will promptly issue and deliver to
your beneficiary designated in accordance with the terms of the Plan any shares
under this Award that you had not otherwise had a right to receive prior to your
death. In the event of your death, you shall not be subject to the Retention
Period set forth in paragraph 3(a) and your vested shares of Stock shall be
transferable as soon as practicable following your death.    (g)    Your rights
to receive the Deferred Shares after your termination of employment other than
by reason of death or Circumstances of Forfeiture shall be subject to the
conditions that until any such Deferred Shares vest, you (i) shall not, without
the prior written consent of the Company, (A)(1) solicit, directly or indirectly
(other than through a general solicitation of employment not specifically
directed to employees of the Company and its Subsidiaries) the employment of,
(2) hire or employ, (3) recruit, or (4) in any way assist another in soliciting
or recruiting the employment of, or (B) induce the termination of the employment
of, any person

 

2



--------------------------------------------------------------------------------

      who within the previous 12 months was an officer or principal of the
Company or any of its Subsidiaries; and (ii) shall not, without the prior
written consent of the Company, engage in the Solicitation of Business (as
defined below) from any client on behalf of any person or entity other than the
Company and its Subsidiaries. The term “Solicitation of Business” means the
attempt through direct or indirect contact by you or by any other person or
entity with your assistance with a client with whom you have had or with whom
persons supervised by you have had significant personal contact while employed
by the Company and its Subsidiaries to induce such client to (A) transfer its
business from the Company and its Subsidiaries to any other person or entity,
(B) cease or curtail its business with the Company and its Subsidiaries, or (C)
divert a business opportunity from the Company and its Subsidiaries to any other
person or entity of the business with which you were actively connected during
your employment. If you do not comply with the above conditions, you shall
forfeit any remaining unvested Deferred Shares under this Award. Any
determination by the Administrator that you are, or have engaged in any
prohibited conduct, as described above, shall be conclusive and binding on all
persons. Notwithstanding the foregoing, this paragraph 3(g) shall become
inapplicable following a Change of Control Termination.    (h)    For purposes
hereof, “Disability” means (i) your inability to engage in any substantially
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in your death or can be expected to
last for a continuous period of not less than 12 months (an “impairment”), (ii)
if you, as a result of the impairment, receive income replacement benefits for a
period of not less than 3 months under a State Street plan, or (iii) as defined
under local law. 4.    (a)    You hereby authorize withholding from payroll and
any other amounts payable to you, as permitted under applicable law, and
otherwise agree to make adequate provision for, any sums required to satisfy the
federal, state, local and foreign tax and social insurance contributions
withholding obligations of the Company or your employer, if any, which arise in
connection with the Award, including, without limitation, obligations arising
upon (i) the grant of the Deferred Shares to you, (ii) the issuance of shares of
Stock to you in settlement of the Deferred Shares, or (iii) the filing of an
election to recognize tax and social insurance contributions liability. The
Company shall have no obligation to deliver the shares of Stock until the tax
and social insurance contributions withholding obligations of the Company or
your employer have been satisfied by you. Unless otherwise prohibited under
applicable law, the Company may withhold a number of whole shares of Stock
otherwise deliverable to you in settlement of the vested Deferred Shares to
satisfy all or any portion of the Company’s or your employer’s tax and social
insurance contributions withholding obligations.    (b)    The number of shares
of Stock withheld shall have a fair market value, as determined by the Company
as of the date on which the tax and social insurance contributions withholding
obligations arise, not in excess of the amount of such tax and social insurance
contributions withholding obligations determined by the applicable statutory
withholding rates or, in the absence of any minimum statutory withholding rates,
by the Company in its sole discretion. Any adverse consequences to you resulting
from the procedure permitted under this subparagraph, including, without
limitation, tax and social insurance contributions consequences, shall be the
sole responsibility of you.

 

3



--------------------------------------------------------------------------------

5.    The number and kind of Deferred Shares subject to this Award, and the
number and kind of shares of Stock to be delivered in satisfaction of the
Company’s obligations hereunder, shall be subject to adjustment in accordance
with Section 7(b) of the Plan. 6.    Nothing in this Award shall be construed to
guarantee you any right of employment with the Company or any Subsidiary or to
limit the discretion of any of them to terminate your employment at any time,
with or without cause. 7.    This Award shall not be transferable other than by
will or the laws of descent and distribution. Any attempt by you (or in the case
of your death, by your beneficiary) to assign or transfer the Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the Award itself null and void. 8.
   By accepting the Award, you acknowledge and agree that the Plan is
discretionary in nature and limited in duration, and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
awards under the Plan is a one-time benefit and does not create any contractual
or other right to receive an award or benefits in lieu of an award in the
future. Future awards, if any, will be at the sole discretion of the Company,
including, but not limited to, the form and timing of an award, the number of
shares of Stock subject to an award, and the vesting provisions. 9.    Your
participation in the Plan is voluntary. The value of the your Award under the
Plan is an extraordinary item of compensation and is outside the scope of your
employment contract, if any, and this Award is not part of your normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments. 10.    You acknowledge and agree that
it is your express wish that this Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English. 11.    Pursuant
to applicable personal data protection laws, the Company hereby notifies you of
the following in relation to your personal data and the collection, processing
and transfer of such data in relation to the Company’s grant of this Award and
your participation in the Plan. The collection, processing and transfer of your
personal data is necessary for the Company’s administration of the Plan and your
participation in the Plan, and your denial and/or objection to the collection,
processing and transfer of personal data may affect your participation in the
Plan. As such, you voluntarily acknowledge and consent (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described in this paragraph. 12.    The Company and your employer hold
certain personal information about you, including your name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all options or any other
entitlement to shares of Stock awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). The Data may be provided by you or collected, where lawful, from
third parties, and the Company will process the Data for the exclusive purpose
of implementing, administering and managing your participation in the Plan. The
Data processing will take place through electronic and non-electronic means
according to logics and procedures strictly correlated to the

 

4



--------------------------------------------------------------------------------

   purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations in your country of
residence. Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.    The Company and your employer will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
and your employer may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. You hereby authorize (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Stock on your behalf to a broker
or other third party with whom you may elect to deposit any shares of Stock
acquired pursuant to the Plan.    You may, at any time, exercise your rights
provided under applicable personal data protection laws, which may include the
right to (a) obtain confirmation as to the existence of the Data, (b) verify the
content, origin and accuracy of the Data, (c) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (d) oppose, for legal reasons, the collection, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and your participation in the Plan. You may seek to
exercise these rights by contacting your Human Resource Department.

The undersigned hereby accepts the Award on the terms and subject to the
conditions set forth above. The Agreement will take effect as a sealed
instrument.

 

 

James S. Phalen Dated:                     

 

5



--------------------------------------------------------------------------------

Attachment A

Award Statement

Awarded 107,113 Shares of Deferred Stock

 

  Participant:    James S. Phalen     Stock Symbol:    STT     Award Date:   
October 22, 2009     Shares Awarded:    107,113     Award Description:   
Deferred Stock Award  

 

Vest Date

 

Retention Period
Release Date

 

Vest Quantity

November 1, 2010

  November 1, 2011   35,704

November 1, 2011

  November 1, 2012   35,704

November 1, 2012

  November 1, 2013   35,705

 

6